Citation Nr: 1432930	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability and assigned an initial 10 percent rating.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.

In a January 2008 rating decision, the RO increased the assigned disability rating to 40 percent, effective the date of service connection.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In August 2009, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In September 2009 and September 2011 Board decisions, the claim was remanded for further evidentiary development. 

In a November 2013 Appellant's Brief, the Veteran's representative indicated that the Veteran was unable to work as a result of his service-connected disabilities.  Accordingly, the Veteran has submitted evidence regarding unemployability and the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

However, as a TDIU claim has not been considered by the agency of original jurisdiction (AOJ), the Board finds that it should be referred to the AOJ for appropriate action.  It is not part of the issues raised on this appeal so that Remand would be inappropriate. 38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, or any separate neurological impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a June 2006 letter, prior to the date of the issuance of the appealed March 2007 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).   Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in February 2007, January 2010 and November 2011.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Thus, the Board finds that the February 2007, January 2010 and November 2011 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that per the September 2011 Board remand instructions, the Veteran underwent a VA examination in November 2011 to adequately address the matter of functional loss with sufficient specificity.   However, the November 2011 VA examiner noted that the Veteran made minimal effort at forward flexion and the symptoms reported at the examination and limitation of forward flexion at the examination where out of proportion with the MRI findings.  Accordingly, the forward flexion results not reported for this examination as "an assessment cannot be made"..  

The Board notes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under the foregoing circumstances, the Board will not remand this matter again to arrange a new examination for the Veteran's service-connected lumbar spine disability.  Rather, the Board will adjudicate the issue on appeal based upon the evidence that is currently of record.

In light of the above, the Board finds that the RO substantially complied with the September 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  It is noted that the testimony rendered formed the basis for a remand thereafter by the Board.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Nonetheless, a higher rating is not assignable under a range of motion diagnostic code where pain does not cause a compensable functional loss.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

In this case, the Veteran is currently assigned an initial 40 percent evaluation for a lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that lumbosacral or cervical strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). See also 38 C.F.R. § 4.71a, Plate V. 

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Factual Background and Analysis

The Veteran underwent a VA examination in February 2007.  The examiner noted that the Veteran was a very poor historian.  His lumbosacral spine x-ray done during the last year was normal.  He also could not describe any aggravating or alleviating factors for the history of low back pain.  He reported that the back pain was at a 10/10 on the pain scale most of the time.  He denied any history of radiation of the lower back pain to his legs.  He had no history of tingling or numbness in the legs.  He described some stiffness.  He denied any history of fever, numbness or weakness.  There was no history of bladder or bowel complaints reported.  He did not use assistive devices but reported that he bought a wheelchair on his own.  He did not use a cane or crutches.  He did not lift any heavy objects.  With prolonged walking he noticed back pain which was sometimes sharp.  The alleviating factors were a hot tub, massage and medications.  He had never been hospitalized for any back problems.  On examination, he was in no distress.  He was able to ambulate without use of assistive devices but he had abnormal posture.  There was some tenderness and spasm of the left paralumbar muscles.  Also, it was noted that he could not lie flat on the back of the table for examination.  The examiner noted that it was difficult to do range of motion on the Veteran.  He indicated that he could not bend forward because of the pain.  Backward extension was from 0 to 10 degrees.  Right lateral rotation and right lateral flexion were from 0 to 10 degrees.  Left lateral rotation and left lateral flexion could not be elicited since the Veteran was not able to bend to the left side.  Straight leg raising testing could not be done because he was unable to lie flat on the bed.  Upper and lower muscle strength was normal.  Deep tendon reflexes in the knees and ankles were present.  X-ray of the lumbosacral spine revealed no evidence of compression fracture or spondylosis.  The diagnosis was low back pain with left paravertebral muscle spasm and an abnormal posture noted at the current examination.  Functional loss due to pain was mild to moderate.  Joint function was additionally limited by pain, fatigue and weakness secondary to repetitive use and flare-ups at that time functional loss is estimated was moderate to moderately severe.

A May 2008 VA physical therapy treatment note indicated that the Veteran had chronic low back pain.  His prognosis for rehabilitation potential was fair and he had no functional limitations.  The Veteran ambulated with a normal gait.  At the end of the treatment sessions, the Veteran rated his pain as a 4/10 on a scale of 1-10.  

The Veteran underwent VA examination in January 2010.  The Veteran noted that he had been intermittently seen for back pain since initially injuring his back.  He currently presented with intermittent throbbing pain in his lower left side which radiated up to his neck.  He had daily flare-ups which lasted from 45 seconds to 3 minutes.  He reported that lifting, sitting and movement increased the pain.  He was able to walk 50 yards.  He had no difficulties with activities of daily living.  He used a cane to ambulate and also used a back brace.  On occasion he used a TENS unit.  He denied any bowel, bladder or erectile dysfunction.  He had no incapacitating episodes in the past year and denied any history of malignancy.  On examination he was walking with a cane in a rhythmic and symmetric fashion.  Flexion was from 0 to 30 degrees.  Extension was from 0 to 20 degrees.  Right lateral bending was from 0 to 40 degrees and left lateral bending was from 0 to 35 degrees.  Right and left lateral rotation were from 0 to 30 degrees.  He appeared to have slight weakness in the muscles innervated by the L5 and S1 dermatomes on the left.  The remainder of the major muscle groups in both lower extremities were 5/5.  There was no sensory loss.  Knee jerks were plus 4 bilaterally and ankle jerks were absent bilaterally.  The examiner indicated that "checking for loss of joint function with use due to pain, fatigue, weakness, lack of endurance or incoordination was felt not feasible in this patient.".  He had mild paraspinal spasm. There was no swelling, redness or hear noted.  Straight leg raising test was positive at 45 degrees on the right and 55 degrees on the left.  X-rays revealed a normal lumbar lordotic curve.  All disk spaces were well maintained and there were no degenerative changes.  No soft tissue abnormalities were noted.  An MRI revealed a small paracentral left protrusion at the L4-L5 level and an annular tear at the L5-S1 level with no disk protrusion.  The diagnosis was a chronic low back disability.  The examiner opined that the Veteran should be able to engage in some sedentary occupation requiring no lifting of any objects greater than 15 to 20 pounds.  The examiner also noted that it was difficult to reconcile the marked limitation of the Veteran's range of motion based on the minimal findings on the MRI.  Although the Veteran required being assisted to get undressed by his wife, it was felt that he should be able to manage this independently without difficulty.

An August 2011 VA physical therapy treatment report noted that the Veteran had a good prognosis for rehabilitation potential.  His lumbar spine had back tightness/pain with flexion and no pain with extension.  He ambulated within the community greater than 500 feet with no assistive devices.  The Veteran reported having good days and bad days.  On bad days, he was unable to sit for too long, moved at a slow pace and was unable to lift and play with the kids.  He reported difficulty sleeping and he woke up with pain in the morning as well.  He attempted to manage his pain by using heat, receiving massages and taking pain medications.  He would benefit from physical therapy to improve strength, pain and range of motion.  His pain level was a 6/10.  

Per the September 2011 remand instructions, the Veteran underwent a VA examination in November 2011.  The examiner noted that the Veteran had a diagnosis of stable lumbar disk disease due to occupational strain and aging.  The Veteran described daily constant pain with "electroschocks", muscle spasm up and down his back, and occasional sharp low back pain in the interval since his last VA examination.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  On examination, extension was from 0 to 25 degrees with no objective evidence of painful motion.  Right lateral flexion was from 0 to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater.  Left lateral flexion was from 0 to 20 degrees with painful motion beginning at 20 degrees.  Right lateral rotation was from 0 to 30 degrees or greater with painful motion beginning at 25 degrees.  Left lateral rotation was from 0 to 30 degrees or greater with painful motion beginning at 25 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After 3 repetitions, extension was from 0 to 25 degrees, right lateral flexion was from 0 to 30 degrees or greater, left lateral flexion was from 0 to 20 degrees, and right and left lateral rotation were from 30 degrees or greater.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  He had functional loss and/or functional impairment of the thoracolumbar spine as he had pain on movement.  He did not have localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding of muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal and muscle atrophy was not present.  Reflexes and a sensory examination were normal.  The Veteran was unable to perform straight leg testing.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems.  He did not have IVDS of the thoracolumbar spine.  He did not use assistive devices a normal mode of locomotion although occasional locomotion by other methods may be possible.  He did not have a vertebral fracture and there were no other significant diagnostic test findings or results.  Two MRI's in 2010 showed mild L4-L5 and L4-S1 disk disease with no evidence of spinal stenosis.  An x-ray in October 2011 was normal with normal intervertebral spaces.  The Veteran's thoracolumbar spine disability did not impact his ability to work.  The examiner noted that because the Veteran made minimal impact at forward flexion, no accurate assessment could be made.  Additionally, the symptoms reported at this examination and limitation of forward flexion at this examination was out of proportion to the MRI findings.

Upon review of all relevant evidence of record, the Board finds that the disability picture associated with the Veteran's low back disability does not meet or more nearly approximate the criteria for an initial evaluation greater than 40 percent at any point in time.  

The Board notes that in order to assign a higher rating in excess of 40 percent based on limitation of motion, the record must establish that ankylosis is present.  In this regard, the evidence simply does not show any ankylosis of the lumbar spine.  VA examiners have specifically indicated that he does not have ankylosis.  Moreover, the aforementioned range of motion findings do not demonstrate that the joint was immobile or fixed in place.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that an initial rating in excess of 40 percent is not warranted.

The Board notes that the February 2007 VA examiner indicated that the Veteran could not bend forward.  However, on VA examination in January 2010, range of motion readings indicated that forward flexion was from 0 to 30 degrees.  The January 2010 VA examiner also noted that it was difficult to reconcile the marked limitation of the Veteran's range of motion based on the minimal findings on the MRI.

While the most recent VA examination in November 2011 did not record forward flexion measurements, the examiner again noted that no accurate assessment could be made because the Veteran made minimal effort with forward flexion.  Additionally, the symptoms reported at this examination and limitation of forward flexion at the examination were out of proportion to the MRI findings.  The Board again notes that as a result, it will adjudicate the issue on appeal based upon the evidence that is currently of record.  See, Wood; supra.

In addition, the evidence of record does not show the Veteran to have incapacitating episodes with a total duration of at least six weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, there is no evidence showing that the Veteran had been prescribed bedrest as required by the regulation.  The November 2011 VA examiner also specifically state that the Veteran did not have intervertebral disc syndrome.  

In short, the medical evidence simply does not indicate the Veteran's spine is ankylosed (frozen) or that his low back disability causes incapacitating episodes amounting to at least six weeks per year.  Indeed, while the Veteran has reported significant back pain that was constant, there is no evidence or suggestion that a physician prescribed bed rest at any time during the appellate time period.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected back disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

While the Veteran has presented with complaints of radiating pain, on the most recent VA examination in November 2011, the examiner found that the Veteran's sensory examination was normal, and he had no radicular pain or any other signs or symptoms due to radiculopathy.

As previously indicated, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this case, however, the Veteran has consistently denied having any bowel or bladder problems, as well as problems with erectile dysfunction.  The Veteran's current 40 percent rating contemplates painful motion, and a separate rating for bowel or bladder impairment is not warranted.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an initial evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the VA examiners found objective evidence of pain on range of motion; however, they did not find additional limitation of motion after multiple repetitions of range of motion which would warrant a 40 percent evaluation.  

The VA examination reports have also noted that the Veteran's back problems resulted in mild to moderate problems with daily activities.  In addition, there are multiple statements of record from the Veteran indicating that the effects on the Veteran's daily activities are severe due to pain.  Nevertheless, overall, the treatment records throughout the appellate process indicate generally stable back pain controlled by medication, and multiple examinations show normal muscle tone with no evidence of muscle atrophy.  In essence, the Veteran's restricted activities appear to be mainly due to painful motion, which is contemplated in the current 40 percent rating.  Indeed, the current 40 percent rating is for favorable ankylosis of the entire thoracolumbar spine or for forward flexion of less than 30 degrees.  As the Veteran does not have favorable ankylosis of the entire thoracolumbar spine and has flexion of considerably more than 30 degrees with no decrease of motion on repetition, the current 40 percent rating clearly contemplates and encompasses the Veteran's degree of functional loss.

Notably, on VA examination in February 2007, the examiner noted that joint function was additionally limited by pain, fatigue and weakness secondary to repetitive use and flare-ups at that time functional loss is estimated was moderate to moderately severe.   

The Board also remanded the case in September 2011 to have an examiner specifically address the extent of limitation of motion or other functional limitations due to flare-ups.

However, during the VA examination in November 2011, the examiner specifically noted that the Veteran did not report having flare-ups that impacted the function of his thoracolumbar spine (back).  Additionally, the November 2011 VA examiner again remarked that no accurate assessment could be made because the Veteran made minimal impact at forward flexion and the symptoms reported at this examination and limitation of forward flexion at the examination were out of proportion to the MRI findings.  Thus, the Veteran's statements regarding flare-ups are inconsistent, as has been his demonstrated range of motion. In addition, the November 2011 VA examiner once again found that the Veteran did not have additional functional limitation in his range of motion after repetitive use testing.  

Moreover, from the record, there is no evidence or allegation that the Veteran's previously reported flare-ups actually resulted in an ankylosed spine and there is again no indication of physician prescribed bed rest.  Therefore, even if the additional limitation of motion during such flare-ups were extreme, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 40 percent rating under the rating criteria.

With no evidence that the Veteran meets the criteria for an initial 40 percent evaluation based on limitation of motion, even considering subjective symptoms such as pain, the Board concludes that the preponderance of the evidence is against assigning an initial evaluation in excess of 40 percent

The Board notes that the Veteran's claim was previously remanded in September 2011 to consider an extraschedular rating for service-connected lumbar spine disability.  Additionally, in the November 2013 Appellant's Brief, the Veteran's representative noted that the Veteran contended that his functional loss of motion, pain, and additional loss of motion not presented by VA warrants extra scheduler consideration.  As noted above, the issue of entitlement to a TDIU which was raised in the November 2013 Appellant's Brief has also been referred to the AOJ for original jurisdiction.

Accordingly, the Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected lumbar spine disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.




ORDER

Entitlement to an initial rating for service-connected lumbar spine disability in excess of 40 percent disabling is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


